DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 7/29/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 104456416, line numbers cited below are that in English translation) in a view of Kang et al (US 20160201875).

Regarding Claim 1, Wang teaches a diffusion lens (abstract; fig. 3) comprising: 

a first lens surface having a concave curved shape (fig. 3, 21) such that light generated from a light source (fig. 3, 10) is incident on the first lens surface (fig. 3, 21); 

a second lens surface having a convex curved shape (fig. 3, 221) such that part of the light incident on the first lens surface is output from the second lens surface (¶[0020], line 1-9, The lens 20 includes a light incident surface 21 opposite to the light source 10 , a light emitting surface 22 opposite to the light incident surface 21); 

a side surface extending from a periphery of the second lens surface in a vertical direction of the diffusion lens such that part of a remainder of the light incident on the first lens surface is output from the side surface by passing through the side surface (fig. 3, 222); and 

a bottom surface extending from a periphery of the first lens surface in a horizontal direction of the diffusion lens to meet a periphery of the side surface (fig. 3, 23), 

wherein a sign of a rate of change of curvature of the first lens surface is the same as a sign of rate of change of curvature of the second lens surface (fig. 3, 21, 221, -- curvature change rates of both surfaces have same sign), and 

wherein a pattern in which arbitrary shapes are irregularly disposed or a pattern in which specified shapes are regularly or irregularly disposed is formed on the side surface and the bottom surface to diffuse the light passing through the side surface and diffuse the light reflected by the bottom surface (figs 3 and 4, 30, 32, 40 42; abstract, line 1-13, The emitting direction is changed after light emitted out of the light source relative to the optical axis of the light source by a large angle is refracted or totally reflected on the first protrusions of the lens, the emitting angle of at least part of the light relative to the optical axis is reduced, and therefore illumination of the light source module can be enhanced).

But Wang does not specifically disclose that wherein in the pattern formed on the side surface, the arbitrary shapes or the specified shapes extend from the periphery of the second lens surface to the periphery of the side surface that meets bottom surface.

However, Kang teaches an optical lens (abstract; fig. 1), wherein in the pattern formed on the side surface, the arbitrary shapes or the specified shapes extend from the periphery of the second lens surface to the periphery of the side surface that meets bottom surface (fig. 1, 335; ¶[0114], line 10-18, the optical lens 300 may have an embossed surface at the second light output surface 335. The embossed surface may be formed of a haze surface with a rough surface. The embossed surface may be a surface on which scattered particles are formed).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffusion lens of Wang by the optical lens of Kang for the purpose for improving the uniformity of light distribution (¶[0213], line 10-15).

Regarding Claim 2, Wang - Kang combination teaches the diffusion lens of claim 1, wherein the first lens surface and the second lens surface have elliptical vertical sections and are formed according to Equation below, and A2 is not 0 when the second lens surface is formed,

    PNG
    media_image1.png
    90
    741
    media_image1.png
    Greyscale

here, c is a curvature of a lens, k is a conic constant, and A1 to An are aspheric coefficients.
(¶[0023], line 15-18, the light incident surface 21 of the lens 20 may also be an ellipsoid; ¶[0024], line 1-7, the central surface 2211 can also be a free-form surface, an ellipsoid, a sphere or a paraboloid; the peripheral surface 2212 can also be an ellipsoid surface, as disclosed in Wang; --- the first lens surface and the second lens surface may have elliptical vertical sections as claimed, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). One would have been motivated to select the shapes of claimed ellipsoids for the purpose of improving the utilization efficiency of light (¶[0007], line 1-2)).

Regarding Claims 3-4, Wang - Kang combination teaches the diffusion lens of claim 2, wherein the first lens surface has a conic constant -1 < ki < 0, and wherein the second lens surface has a conic constant 0 < k2 < 20, and wherein a curvature c1 of the first lens surface and an effective diameter D1 of the first lens surface have the relation 5 < c1*D1 < 15, and wherein a curvature c2 of the second lens surface and an effective diameter D2 of the second lens surface have a relation 0.5 < c2*D2 < 2. (see above, the first lens surface and the second lens surface may be of ellipsoids, which may have parameters as claimed; --- it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the threshold value to about 250 ns, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 5, Wang - Kang combination teaches the diffusion lens of claim 1, wherein the pattern in which the arbitrary shapes are irregularly arranged is formed by etching the side surface and the bottom surface (¶[0026], line 1-11, the cross section of the first protruding portion 30 is triangular; the cross-sectional shape of each annular first convex portion 30 can be adjusted according to the actual light output requirements, such as a trapezoid, a semicircle, an arch or an irregular shape. In addition, these first protrusions 30 may be the same or different in cross-sectional shape and size; ¶[0027], line 1-9, the cross-section of each annular second protrusion 42 is triangular; the cross sectional shape of each annular second protrusion 42 can be adjusted according to actual light output requirements, such as trapezoid, semicircle, arch or irregular shape. In addition, these second protrusions 42 may be the same or different in cross-sectional shape and size, as disclosed in Wang. –The claimed term of “is formed by etching the side surface and the bottom surface” is of a product-by-process claim. In a product-by-process claim, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 6, Wang - Kang combination teaches the diffusion lens of claim 1, wherein the plurality of specified shapes on the side surface are one of hemisphere shapes, semicircular tube shapes, or triangular tube shapes (¶[0026], line 1-11, the cross section of the first protruding portion 30 is triangular; the cross-sectional shape of each annular first convex portion 30 can be adjusted according to the actual light output requirements, such as a trapezoid, a semicircle, an arch or an irregular shape. In addition, these first protrusions 30 may be the same or different in cross-sectional shape and size, as disclosed in Wang).

Regarding Claims 7-8, Wang - Kang combination teaches the diffusion lens of claim 6, wherein the hemisphere shapes on the side surface have a radius ranging from 0.05 mm to 0.15 mm, and wherein the arbitrary shapes on the side surface have a height of 100 µm or less (see above, the specified shapes on the side surface may be one of hemisphere shapes, which may have parameters as claimed; --- it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the threshold value to about 250 ns, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 9, Wang - Kang combination teaches the diffusion lens of claim 1, wherein the pattern on the bottom surface is formed on part of the bottom surface (figs. 3 and 4, 40, 42, as disclosed in Wang).

Regarding Claim 10, Wang - Kang combination teaches the diffusion lens of claim 9, wherein a diameter ratio (d/D) between a diameter "d" of a region where the pattern of the bottom surface is formed and a diameter "D" of the bottom surface ranges from 0.90 to 0.94 (figs. 3 and 4, 40, 42; -- it shows the ratio (d/D) is about 0.94, as disclosed in Wang).

Regarding Claim 11, Wang - Kang combination teaches the diffusion lens of claim 1, wherein the plurality of specified shapes on the bottom surface are one of pyramid shapes, triangular prism shapes, or hemisphere shapes (¶[0027], line 1-9, the cross-section of each annular second protrusion 42 is triangular; the cross sectional shape of each annular second protrusion 42 can be adjusted according to actual light output requirements, such as trapezoid, semicircle, arch or irregular shape. In addition, these second protrusions 42 may be the same or different in cross-sectional shape and size, as disclosed in Wang).

Regarding Claim 12, Wang - Kang combination teaches the diffusion lens of claim 1, wherein the plurality of specified shapes on the bottom surface are radially disposed (¶[0027], line 1-9, The second groove 40 is annular. These annular second grooves 40 are arranged concentrically as a whole, as disclosed in Wang).

Regarding Claim 13, Wang - Kang combination teaches the diffusion lens of claim 1, wherein the plurality of specified shapes on the bottom surface are randomly disposed (¶[0027], line 1-9, the cross-section of each annular second protrusion 42 is triangular; the cross sectional shape of each annular second protrusion 42 can be adjusted according to actual light output requirements, such as trapezoid, semicircle, arch or irregular shape. In addition, these second protrusions 42 may be the same or different in cross-sectional shape and size, as disclosed in Wang).

Regarding Claim 14, Wang - Kang combination teaches the diffusion lens of claim 13, wherein the plurality of specified shapes on the bottom surface include a specified number of shapes disposed in a specified region (figs. 3 and 4, 40, 42, as disclosed in Wang).

Regarding Claim 15, Wang - Kang combination teaches the diffusion lens of claim 1, wherein the arbitrary shapes on the bottom surface have a height of 30 µm or less. (see above, the specified shapes on the side surface may be one of hemisphere shapes, which may have parameters as claimed; --- it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the threshold value to about 250 ns, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872